              Case 3:20-cv-05606-MJP Document 24 Filed 11/17/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RANDOLFF SCOTT RUFFELL                            CASE NO. C20-5606 MJP
            WESTOVER,
11                                                            ORDER GRANTING UNOPPOSED
                                   Plaintiff,                 MOTION TO AMEND
12
                   v.
13
            LIFE INSURANCE COMPANY OF
14          NORTH AMERICA,

15                                 Defendant.

16

17          This matter comes before the Court on Defendant’s Motion to Amend its Answer. (Dkt.
18   No. 17.) Plaintiff does not oppose this motion. (Dkt. No. 23.) The Court GRANTS Defendant’s
19   Motion and it may file an amended Answer within 5 days of entry of this Order.
20          The clerk is ordered to provide copies of this order to all counsel.
21          Dated November 17, 2020.
22

23
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
24


     ORDER GRANTING UNOPPOSED MOTION TO AMEND - 1
